 

Exhibit 10.6

 

LINEAGE CELL THERAPEUTICS, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

2012 EQUITY INCENTIVE PLAN

 

Lineage Cell Therapeutics, Inc., a California corporation (the “Company”), has
granted to the participant listed below (“Participant”) the Restricted Stock
Units (the “RSUs”) described in this Restricted Stock Unit Grant Notice (this
“Notice”), subject to the terms of the Lineage Cell Therapeutics, Inc. 2012
Equity Incentive Plan (as amended from time to time, the “Plan”) and the
Restricted Stock Unit Agreement attached as Exhibit A hereto (the “Agreement,”
and, together with this Notice and the Plan, the “RSU Documents”), both of which
are incorporated into this Notice by reference. Capitalized terms not defined in
this Notice or the Agreement have the meanings given to them in the Plan.

 

Participant:   Grant Date:   Number of RSUs:   Vesting Schedule:   Other Terms:
 

 

By accepting the RSU, Participant agrees to be bound by the terms of the RSU
Documents. Participant has reviewed the RSU Documents in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Notice,
and fully understands all provisions of RSU Documents. Participant hereby agrees
to accept as binding, conclusive, and final all decisions or interpretations of
the Administrator (defined below) regarding any questions arising under the RSU
Documents. “Administrator” means the Board or a Committee of the Board to the
extent the Board’s powers or authority under the Plan have been delegated to
such Committee pursuant to the Plan.

 

Lineage Cell Therapeutics, Inc.   Participant       By:   By:       Name:  
Name:       Title:   Title:

 

 

 

 

EXHIBIT A

 

RESTRICTED STOCK UNIT AGREEMENT

 

Capitalized terms not defined in this Restricted Stock Unit Agreement (this
“Agreement”) have the meanings specified in the Restricted Stock Unit Grant
Notice (the “Notice”) or, if not defined in the Notice, in the Plan.

 

1. General

 

(a) Grant of RSU. The Company has granted the RSUs to Participant effective as
of the grant date set forth in the Notice (the “Grant Date”). Each RSU
represents the right to receive one common share, no par value, of the Company
(a “Share”) as set forth in this Agreement. Participant will have no right to
the distribution of any Shares until the RSUs vest. Prior to settlement, the
RSUs represent an unsecured Company obligation payable only from the Company’s
general assets.

 

(b) Incorporation of Terms of Plan. The RSUs are subject to the terms of this
Agreement and the Plan, which is incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the Plan will control.

 

2. Vesting, Forfeiture, and Settlement

 

(a) Vesting; Forfeiture. The RSUs will vest according to the vesting schedule in
the Notice; provided that any fraction of an RSU will accumulate and vest only
when a whole RSU has accumulated. Notwithstanding anything in the RSU Documents,
except as set forth in the Notice, a separate Agreement between Participant and
the Company or as determined by the Administrator, any unvested RSUs will
immediately and automatically be cancelled and forfeited on the date of
termination of Participant’s Continuous Service (“Termination of Service”) for
any reason.

 

(b) Settlement. RSUs will be paid in Shares as soon as administratively
practicable after the vesting of the applicable RSU, but in no event more than
60 days following the RSUs’ vesting date unless otherwise provided in the
Notice. Notwithstanding the foregoing, the Company may delay any payment under
this Agreement that the Company reasonably determines would violate Applicable
Law until the earliest date the Company reasonably determines the making of the
payment will not cause such a violation (in accordance with Treasury Regulation
Section 1.409A-2(b)(7)(ii)); provided the Company reasonably believes the delay
will not result in the imposition of excise taxes under Section 409A.

 

3. Taxation and Tax Withholding

 

(a) Representation. Participant represents that Participant has reviewed with
Participant’s own tax advisors the tax consequences of this Award and the
transactions contemplated by the Notice and this Agreement. Participant is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.

 

 

 

 

(b) Tax Withholding.

 

(i) The Company shall withhold, or cause to be withheld, Shares otherwise
vesting or issuable under this Award (including the RSUs) in satisfaction of any
applicable withholding tax obligations. The number of Shares withheld shall be
limited to the number of Shares which have a fair market value on the date of
withholding no greater than the aggregate amount of liabilities based on the
maximum individual statutory withholding rates in Participant’s applicable
jurisdictions for federal, state, local, and foreign income tax and payroll tax
purposes that are applicable to such taxable income.

 

(ii) Participant acknowledges that Participant is liable and responsible for all
taxes owed in connection with the RSUs, regardless of any action the Company or
any Subsidiary takes with respect to any tax withholding obligations that arise
in connection with the RSUs. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting, or payment of the RSUs or the subsequent
sale of Shares. The Company and its Subsidiaries are under no obligation to
structure the RSUs to reduce or eliminate Participant’s tax liability

 

4. Other Provisions

 

(a) Adjustments. Participant acknowledges that the RSUs and the Shares subject
to the RSUs are subject to adjustment, modification, and termination in certain
events as provided in this Agreement and the Plan.

 

(b) Notices. Any notice to be given under this Agreement to the Company must be
in writing and addressed to the Company in care of the Company’s Secretary at
the Company’s principal office or the Secretary’s then-current email address.
Any notice to be given under this Agreement to Participant must be in writing
and addressed to Participant at Participant’s last known mailing address or
email address. Either party may designate a different address or email address
for notices to be given to that party by providing notice to the other party of
such change pursuant to this Section 4(b). Any notice will be deemed duly given
when sent by email, when sent by certified mail (return receipt requested) and
deposited with postage prepaid in a post office or branch post office regularly
maintained by the United States Postal Service, or when delivered by a
nationally recognized express shipping company.

 

(c) Titles. Titles are provided herein for convenience only and do not serve as
a basis for interpretation or construction of this Agreement.

 

(d) Conformity to Securities Laws. Participant acknowledges that each RSU
Document is intended to conform to all Applicable Laws and, to the extent
Applicable Laws permit, will be deemed amended as necessary to conform to
Applicable Laws.

 

 

 

 

(e) Successors and Assigns. The Company may assign any of its rights under this
Agreement to one or more assignees, and this Agreement will inure to the benefit
of the Company’s successors and assigns. Subject to any transfer restrictions in
this Agreement or the Plan, this Agreement will be binding on and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the parties hereto.

 

(f) Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, each RSU Document will be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent Applicable Laws permit,
this Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.

 

(g) Entire Agreement. The RSU Documents constitute the entire agreement of the
parties and supersede all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

 

(h) Agreement Severable. If any provision of the Notice or this Agreement is
held illegal or invalid, the provision will be severable from, and the
illegality or invalidity of the provision will not be construed to have any
effect on, the remaining provisions of the Notice or this Agreement.

 

(i) Limitation on Participant’s Rights. Participation in the Plan provides no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the RSUs, and rights no greater
than the right to receive Shares as a general unsecured creditor with respect to
the RSU, as and when settled pursuant to the terms hereof.

 

(j) Not a Contract of Employment. Nothing in the RSU Documents: (i) provides
Participant any right to continued employment or service with the Company or any
Subsidiary; or (ii) interferes with or restricts in any way the rights of the
Company and its Subsidiaries, which rights are hereby expressly reserved, to
discharge or terminate the employment or services of Participant at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and Participant.

 

(k) Counterparts. The Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which will be deemed an original and all of which together will constitute one
instrument.

 

(l) Governing Law. This Agreement is governed by and construed under the laws of
the state of California, without regard to conflict of law provisions.

 

 

